Citation Nr: 1536915	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  05-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1965.  He also had subsequent service in the Rhode Island National Guard and Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arose from April 2004 and January 2006 rating decisions.  In April 2004 the RO, inter alia, denied the Veteran's claim for a compensable rating for left ear hearing loss.  In May 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2005.

By rating decision in September 2005, the RO granted service connection for right ear hearing loss.  The right and left ear hearing loss were then evaluated as bilateral hearing loss and an initial 10 percent rating was assigned, effective January 11, 2005, the effective date of the award of service connection for right ear hearing loss.  Although the RO awarded a higher rating during the pendency of this appeal, inasmuch as higher ratings are available for hearing loss before and after January 11, 2005, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board characterized the appeal involving hearing loss as   encompassing claims for higher rating at each stage.  See  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2005, the RO denied the Veteran's claim for service connection for PTSD.  Additional evidence was subsequently received from the Veteran and, in January 2006, the RO continued the denial of the Veteran's claim for service connection for PTSD.  In February 2006, the Veteran filed an NOD.  An SOC was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2006.

In September 2008, the Board remanded the claims then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, so that the Veteran could be scheduled for hearing before a Veterans Law Judge.  In February 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In May 2009, the Board denied the claim for an increased (compensable) rating for left ear hearing loss for the period prior to January 11, 2005.  The claims for an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005, and for service connection for PTSD, were remanded to the RO, via the AMC, for additional development.

The Veteran appealed the Board's May 2009 denial of the claim for an increased (compensable) rating for left ear hearing loss, prior to January 11, 2005, to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court set aside the Board's May 2009 decision on this issue and remanded the matter to the Board for further proceedings consistent with the Court's decision.

With respect to the remanded claims for an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005 and for service connection for PTSD, after accomplishing further action, the AMC continued to deny the claims (as reflected in the March 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

Regarding characterization of the issues now on appeal, the Board notes, initially, that in the May 2009 remand, the Board characterized the claim involving psychiatric disability as one for service connection for PTSD.  However, in a November 2011 remand, the Board noted the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  The Veteran had diagnoses of psychiatric disability other than PTSD, including depressive disorder.  Thus, consistent with Clemons and the current record, the Board characterized the matter as reflected on the title page.

In November 2011, the Board again denied the claim for an increased (compensable) rating for left ear hearing loss for the period prior to January 11, 2005 on a schedular basis.  The claims for an increased rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), and an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), and for service connection for a psychiatric disability, to include PTSD, were remanded to the RO, via the AMC, for additional development.  

The record reflects that the Veteran was previously represented by Vietnam Veterans of America, as reflected in a January 2003 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In August 2013, the Veteran executed a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) naming Disabled American Veterans as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

The Veteran's appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS file, there is a separate paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals duplicative evidence of that contained in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

The Board's decision on the claims for an initial higher schedular, to include extra-schedular rating for bilateral hearing loss from January 11, 2005 and service connection for psychiatric disability are set forth below.  The claim for an increased rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis is addressed in the remand following the order; this matter is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  Since the January 11, 2005 effective date of award of service connection, audiometric testing has revealed Level II hearing in the right ear and no worse than Level IX hearing in the left ear.

3.  The November 2010 VA speech recognition scores were found to be inconsistent with the pure tone audiometry and showed poor reliability.

4.  At no time since January 11, 2005 has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability, and to warrant referral of this matter for extra-schedular consideration, nor has a claim of unemployability due to bilateral hearing loss been raised. 

5.  The Veteran is not shown to meet, or to have met, the diagnostic criteria for PTSD at any point pertinent to this appeal.  

6.  No acquired psychiatric disorder other than PTSD (depressive disorder and anxiety disorder) is shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss since January 11, 2005, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pellegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claims herein decided, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2005 letter, sent prior to the initial unfavorable decision issued in September 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a May 2009 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thereafter, the claims were readjudicated after all appropriate notice was given.  See March 2011 and October 2014 supplemental statements of the case (SSOC).

Furthermore, after the award of service connection for right ear hearing loss, although no additional notice for the downstream initial rating issue for bilateral hearing loss was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection for right ear hearing loss, that was subsequently combined with the service-connected left ear, and the Veteran's disagreement with the initial 10 percent rating assigned, the September 2005 SSOC and October 2014 SSOC set forth the criteria for higher ratings and rating considerations relevant to bilateral hearing loss (the timing and form of which suffices, in part, for Dingess/Hartman), and the October 2014 SSOC included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.  See Mayfield v Nicholson, 20 Vet App 537, 543 (2006), see also Prickett v Nicholson 20 Vet App 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim such as in an SOC or SSOC, is sufficient to cure a timing defect).
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes service treatment records, VA treatment records, private treatment records, and reports of VA examinations. Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as the Veteran's testimony provided during the February 2009 hearing.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.

As regards the February 2009 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge. In Bryant v. Shinseki, Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Board finds that, that consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient.

Here, during the Board hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, to include the claims herein decided.  Also, pertinent to the psychiatric disability claim, information was solicited regarding the nature, severity, and etiology of the claimed disorder.  February 2009 Board Hearing Transcript, at 8-14.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  Following the hearing, the record was held open for an additional 30 days for the submission of additional evidence.  Thereafter, the claims were remanded for  further development..  Under these circumstances, nothing gave rise to the possibility that any existing, relevant evidence had been overlooked.

The Board also finds that there has been substantial compliance with Board's most recent November 2011 remand directives, relative to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The claim for psychiatric disability to include PTSD was essentially remanded to the AOJ in order to inform the Veteran that his claimed stressors could not be verified, and that he needed to provide additional information.  The Veteran was sent a letter in September 2014, however he has not responded.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Additionally, the AOJ was directed to follow up on additional action suggested by the U.S. Army Joint Services and Records Research Center (JSRRC) (i.e., conduct morning report search in attempt to verify the occurrence of the Veteran's claimed stressors).  In August 2013, the AOJ submitted a request for morning reports.  In September 2013, JSRRC indicated that additional information was needed and to re-submit the request.  As noted, the AOJ sent the Veteran a letter in September 2014 requesting additional information regarding his claimed stressors and the Veteran did not respond.  In October 2014, the JSRRC Coordinator completed a memorandum and such document has been associated with the Veteran's claims file.

The Veteran's claim for a higher initial rating for bilateral hearing loss, to include on extra-schedular basis, was remanded to have the AOJ afford the Veteran a VA audiology examination, which addressed the functional effects of the Veteran's hearing loss (i.e., left ear hearing loss prior to January 11, 2005, and bilateral hearing loss from January 11, 2005).  A VA audiology evaluation was conducted in August 2013, Thus, the Board finds that the AOJ complied with the remand directives, to the extent possible, and that the purposes of the November 2011 remand directives were fulfilled as to the claims decided herein; hence, no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim s herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Higher Rating for Bilateral Hearing Loss


Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test. 

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson, supra.

In this case, the January 2005 award of service connection for right ear hearing loss and the subsequent assignment of an initial 10 percent rating for bilateral hearing loss was based on the report of an April 2004 VA audiological evaluation.  Audiometric testing at that time revealed  pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
30
LEFT
25
20
25
100
100

The average pure tone thresholds were 29 decibels in the right ear and 63 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 40 percent in the left ear.  

As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was not demonstrated, Table VI is for application, and the April 2004 audiometric results reveal that the Veteran's hearing loss was manifested to Level II hearing acuity in the right, and Level IX hearing acuity in the left, which was the poorer ear under Table VI.  38 C.F.R. § 4.85(f).  Under Table VII, Level II hearing in right ear and Level IX hearing in the left ear warrants the assignment of a 10 percent rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As such, the assignment of a 10 percent rating for bilateral hearing loss in the September 2005 rating decision was in accordance with controlling legal provisions.  

Thereafter, on another VA examination in November 2010, audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
30
35
30
LEFT
30
30
40
80
85

The average pure tone thresholds were 37.5 decibels in the right ear and 58.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 34 percent in the right ear and 18 percent in the left ear.  The examiner noted mild bilateral hearing loss.  The examiner also found that the bilateral hearing loss had a significant effect on the Veteran's occupation in that he would have some degree of difficulty hearing and understanding when exposed to adverse listening conditions.  The examiner noted that physical and sedentary employment was possible provided the Veteran's employer could provide reasonable accommodations given the degree of hearing loss.  

In December 2010 the AOJ requested clarification from the November 2010 audiologist regarding the reliability of the speech recognition scores.  It was noted that a discussion was needed with regards to the marked decrease in speech recognition scores from the last test and the fact that hearing loss in the right ear was described as mild, but speech recognition scores suggested severe impairment.

On February 2011 audiological evaluation, a different examiner examined the Veteran and found that the Veteran's file revealed previous inconsistencies and noted an examination dated August 30, 2001 found: "functional behavior was noted on prior audiograms necessitating re-tests"; an examination dated November 5, 2001 found: "These test results are not considered valid given no agreement in pure tone average and speech reception thresholds"; and an examination dated November 4, 2002 found: "today s test results are considered valid".  
The examiner stated that the speech recognition scores obtained on the current  February 16, 2011 evaluation were considered good for both ears.  The examiner noted that the presentation level of 70dB for speech testing was based on the Veteran's Speech Reception Thresholds (SRTs) of 30dB obtained on the day of the February 2011 examination and pure tone thresholds from the audiological examination dated November 4, 2010.  The examiner noted that the Veteran was tested at three levels (70dB, 75dB, and 80dB) and his scores fluctuated bilaterally between 80 percent and 88 percent at these given levels.  The levels were determined using VA Protocols for Speech Recognition Testing.  The examiner noted that the Veteran was also tested at 65dB but noted that the Veteran reported it was too soft, and could not guess accurately at any of the first 10 words of the list in both ears.  Thus, the list was disregarded.

The VA examiner ultimately opined that it is likely that the Veteran's inability to guess at words at this level of 65dB was exaggerated.  The VA examiner noted that the Veteran did respond consistently at higher levels.  The scores listed above were the best scores obtained, and were obtained at 75dB bilaterally.  The examiner noted that speech recognition scores for the previous test dated November 4, 2010 (i.e., 18 for left ear and 34 for right ear) were inconsistent with pure tone audiometry and showed poor reliability.  However the examiner stated that the subsequent test results are more consistent with previous pure tone audiometry and show good reliability.  

Using the pure tone threshold findings from the November 2010 evaluation (i.e., 37.5 decibels in the right ear and 58.75 decibels in the left ear) and the most recent (reliable) speech discrimination scores from the February 2011 evaluation, 88 percent for the right ear and 86 percent for the left ear, and as exceptional hearing loss as defined by 38 C.F.R. § 4.86 was not demonstrated, Table VI is for application.  The combined November 2010 and February 2011 audiometric testing results reveal that the Veteran's hearing loss was manifested to Level II hearing acuity in the right ear, and Level III hearing acuity in the left ear under Table VI.  38 C.F.R. § 4.85(f).  Application of these findings to Table VII does not reach the current 10 percent rating but corresponds to a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
The Veteran was evaluated again for his bilateral hearing loss disability in August 2013.  During the evaluation, the Veteran stated that even with hearing aids he has difficulty understanding what is being said in groups with more than 2 people.  He also indicated that he has a lot of trouble hearing lectures in auditorium settings.  He stated that he misses words when listening to the television or talking with his wife, and that he asks his wife and other people to repeat what they say often.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
35
45
LEFT
35
30
40
85
90

The average pure tone thresholds were 39 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 82 percent in the left ear.  The examiner noted that the test results shows the Veteran to have a hearing loss which poses challenges for him to hear and understand normal conversational level speech.  She noted that speech recognition scores for each ear individually are considered good without visual and contextual cues.  The examiner noted that the Veteran is expected to understand speech significantly better with the assistance of visual and contextual cues.  However, he would have difficulty in occupations that require a significant amount of communication in adverse listening conditions and those occupations where his safety and/or the safety of others are dependent on good hearing.  

The examiner noted that The Americans with Disabilities Act (ADA) has provisions that a person not be discriminated against on the basis of disability.  She noted, in terms of hearing under the ADA an employer would make reasonable accommodations as necessary to facilitate communication, provide for a safe environment, etc.  The examiner further noted that vocational rehabilitation offers counseling and other services to assist people in securing employment including deaf and hard of hearing individuals.  She indicated that the Veteran would be expected to have difficulty hearing in adverse listening environments such as background noise and on the telephone.  The examiner noted, however with use of visual and contextual cues and ADA accommodations as appropriate, the Veteran would be expected to be employable in non-adverse listening environments, not considering his age and non-service connected disabilities.  The examiner opined that the Veteran s hearing loss alone does not preclude him from maintaining or obtaining gainful physical or sedentary employment.

Again, as exceptional hearing loss as defined by 38 C.F.R. § 4.86 was not demonstrated, Table VI is for application, and the August 2013 audiometric results reveal that the Veteran's hearing loss was manifested to Level II hearing acuity in the right, and Level IV hearing acuity in the left ear under Table VI.  38 C.F.R. § 4.85(f).  Again, application of these findings to Table VII does not reach the current 10 percent rating but corresponds to a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has considered the Veteran's assertions as to the severity of his hearing loss and in no way discounts these asserted difficulties or the Veteran's assertions that his bilateral hearing loss should be rated higher than 10 percent from January 11, 2005.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Additionally, the Board finds that, at no point since January 11, 2005, has the Veteran's service-connected bilateral hearing loss been shown to be so exceptional or so unusual a picture as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.


During the most recent August 2013 VA examination, the Veteran indicated that he has difficulty understanding what is being said in groups with more than 2 people.  He also noted he has a lot of trouble hearing lectures in auditorium settings.  The Veteran reported that he misses words when listening to the television or talking with his wife, and he often asks his wife and other people to repeat what they say.  The examiner noted that the test results shows the Veteran to have a hearing loss which poses challenges for him to hear and understand normal conversational level speech.  She noted that speech recognition scores for each ear individually are considered good without visual and contextual cues.  The examiner noted that the Veteran is expected to understand speech significantly better with the assistance of visual and contextual cues, and the Veteran would be expected to have difficulty hearing in adverse listening environments such as background noise and on the telephone.  The examiner noted, however, that with use of visual cues and contextual cues and ADA accommodations as appropriate, the Veteran would be expected to be employable in non-adverse listening environments, not considering his age and nonservice-connected disabilities.  

In the October 2014 SSOC, the AOJ considered 38 C.F.R. § 3.321 in the adjudication of the Veteran's claim for an initial increased rating for bilateral hearing loss.  Specifically, the AOJ considered the assertions that the Veteran's bilateral hearing impairment impacts his ordinary conditions of daily life, including ability to work, as it results in trouble understanding his wife and background noise. However, the AOJ determined that the totality of the evidence does not support the contention that his bilateral hearing loss is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  Accordingly, the AOJ found that the scheduler rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss and found that referral for extra-schedular evaluation was inappropriate.  The Board agrees. 

The Veteran's assertions that that his bilateral hearing loss has resulted in difficulty hearing his wife and lectures in the auditorium have been considered; however, such functional impairment does not appear to be exceptional or unusual, but, rather, appears to be of the type that would be a natural consequence of any hearing loss experienced by most members of the general population.

Even if, , given the mechanical nature of deriving ratings for hearing loss, the Board was to find that  the applicable criteria do not contemplate functional effects associated with hearing loss, , the Board would also have to find that such the Veteran's assertions, without more, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  For example, there is no evidence or allegation that that the Veteran's hearing loss disability has resulted in significant time lost from work, or that the disability has adversely impacted or compromised his employment.  There also is no evidence of frequent treatment-much less, frequent hospitalization-for the disability, or other evidence of any exceptional or unusual factors associated with the Veteran's hearing loss.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of bilateral hearing loss, appropriately evaluated as a single disability.  As the Board has fully considered the functional effects of the Veteran's hearing loss in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for higher rating for bilateral hearing loss for extra-schedular consideration  is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that, in a February 2010 rating decision, the RO awarded a TDIU due to service-connected low back disability, effective November 18, 2009.  With respect to the Veteran's bilateral hearing loss, however, there is no evidence or allegation of actual or effective unemployability t due to such disability.  On the contrary. as indicated above, the August 2013 examiner specifically opined that the Veteran's bilateral hearing loss, alone, did not render him unemployable.  Under these circumstances, a claim for a TDIU due to bilateral hearing loss has not been raised, and need not be addressed in conjunction with the current claim for higher rating.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss, and that the claim for a higher, initial rating, from January 11, 2005, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical nature of deriving schedular ratings for bilateral hearing loss, and the Board's conclusion that no competent, probative evidence supports a higher, extra-schedular rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as psychoses, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for psychoses), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) [2014](2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

The evidence needed to establish the occurrence of a claimed in-service stressor typically depended on whether the stressor was combat-related. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

If the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In  July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulation provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a psychiatric disability that is related to service, resulting from reading in the Air Force Times about the death of his close friend in a plane crash on November 7, 1964, witnessing a different plane crash on a runway in 1964 or 1965, at Incirhk Air Base, Turkey, described as a B-52 at the hearing and a B-58 in the stressor statement, and skidding on the runway in a C-130 plane when the wheels collapsed or did not engage when landing in December 1964.
The Veteran's DD-214 show no combat-related service.  The Veteran's service personnel records document the only foreign service was in the country of Turkey.  

The Veteran's service treatment records are negative for any psychiatric complaints, findings, or diagnoses during service.  On August 1965 separation examination, the Veteran reported frequent trouble sleeping due to general nervousness, however clinical evaluation showed he was psychiatrically normal. 

Multiple post-service treatment records include several VA records that document the Veteran's complaints of depression and anxiety due to personal issues as well as job-related stress.  The records also document "questionable PTSD" and "R/O PTSD".

During a March 2008 VA mental health assessment, the Veteran reported his claimed in-service stressor events.  Following  in-depth assessment of the Veteran, the psychologist indicated that the Veteran's presentation was more consistent with a diagnosis of major depressive disorder than PTSD.  He indicated while the Veteran may have experienced some traumatic events during service, the more appropriate diagnosis is depression.  The examiner's rationale was as follows: First, the primary traumatic memory the death of his friend is associated more with feelings of sadness, regret and guilt (over the veteran's life not being as accomplished as the deceased) rather than fear, hopelessness, and horror.  In addition the Veteran reports troubled dreams of what he thinks the crash looked like rather than the actual event.  

Second, the Veteran is not demonstrating the levels of avoidance, typical of' PTSD.  He indicated, the Veteran discusses avoiding close friendships as a result of the death of his friend, but was able to keep involved in a variety of social clubs, get married, form a relationship with his step-daughter, and be successful in a job that depends on social interactions.  The examiner found that there are no other activities that are avoided due to the reported traumas, for example the examiner noted, the Veteran flies and travels extensively visiting Italy twice in the past 2 years.  

Third, the examiner found that the degree of re-experiencing is also sub-threshold for PTSD, as the Veteran does report dreams but not flashbacks and intrusive thoughts.  The Veteran was also unable to identify triggers for the traumas so therefore he does not experience psychological and physiological distress in reaction to the triggers.  Fourth, the Veteran is not experiencing the hypervigilance and startle response typical of PTSD.  

In addition, the examiner noted, it is unclear how the Veteran's irritability and concentration difficulty is linked to the specific traumas rather than the Veteran s lack of sleep, depression, and/or physical pain.  The examiner noted, the Veteran is experiencing sleep problems and these do appear to be related to the traumas (dreams of the crashes).  Finally, the examiner noted the Veteran was symptom free for 35 to 40 years after the events (save the avoidance of close friendships), even though his job required him to interact with fellow veterans who had experienced traumatic events.  The examiner noted although there can be an increase in PTSD symptoms later in life in some cases, the lack of re-experiencing, avoidance, hyperarousal, and clinically significant distress in work and family areas suggests that depression (which has been present for years) is the appropriate diagnosis.  Finally, the examiner also noted that the Veteran has a variety of other stressors that exacerbate his problems such as worsening chronic back pain, problems in his marriage, cessation from alcohol, financial problems, and impending retirement.

In June 2008 treatment records from Butler Hospital, PTSD is listed among other mental health diagnoses.  

In a June 2008 statement, the Veteran's treating VA psychologist, M.A.P., Ph.D. indicated that it was at least as likely as not that the Veteran's depression and anxiety are directly related to his military service experiences during the Vietnam War.

In a November 2008 statement, M.A.P., Ph.D. indicated that the Veteran has been experiencing increased medical problems which have seriously exacerbated his symptoms of anxiety and depression.  She indicated despite his continued efforts to maintain equilibrium, the Veteran has continued to struggle to maintain adequate attention, concentration, pace and performance necessary to complete work on a consistent basis.  She reiterated that the Veteran's symptoms were at least as likely as not directly related to his military service experiences during the Vietnam War.

In an October 2014 JSRRC coordinator memorandum to the file, the Veteran's claimed stressors were documented and detailed steps taken in order to verify the stressors.  The memorandum also noted that the Veteran did not respond to the September 2014 letter that requested additional information in order to submit a request to JSRRC for verification of his claimed stressors.

Considering the above-cited evidence in light of the governing legal authority, the Board concludes that the preponderance of the evidence weighs against findings that the Veteran has, or has had a confirmed PTSD diagnosis, at any time during the pendency of his claim, or that his depression and anxiety is etiologically related to his military service.  

With respect to PTSD, the Board finds that the Veteran's private and VA treatment records do not support a formal diagnosis of such disorder.    While the June 2008 treatment records from Butler Hospital list PTSD among the Veteran's Axis I mental health diagnoses, the examiner does not offer a rationale as to why PTSD was diagnosed.  Therefore the June 2008 treatment records are of limited probative value on the issue of current disability.

Here, the Board finds persuasive on the question of PTSD diagnosis the opinion reflected in the March 2008 VA mental health assessment report that the Veteran's presentation was more consistent with a diagnosis of depression and not PTSD.  The Board accords great probative weight to the examiner's opinion, as such was predicated on an in-depth interview with the Veteran; a review of his record; and a mental status examination.  Moreover, the examiner clearly considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Given the above, the Board concludes that the Veteran is not shown, by competent, probative evidence, to meet, or to have met, the diagnostic criteria for PTSD at any point pertinent to this appeal.  As the fundamental requirement for establishing service connection for PTSD are not met, the Veteran cannot establish service connection for PTSD; hence, the remaining criteria of 38 C.F.R. § 3.304(f)-whether there is credible evidence that an in-service stressor occurred, and whether there is a nexus between the in-service stressor and diagnosed PTSD-n need not be addressed.

With respect to diagnosed depression and anxiety, the Board notes that, during the pendency of the appeal, the Veteran has consistently carried diagnoses of depression and anxiety, as shown by numerous VA and non-VA treatment records.  However, depression or anxiety are not shown in service or for many years thereafter.  Further, the Veteran has not indicated that he experienced depression or anxiety during service.  And while M.A.P., Ph.D., indicates in her June 2008 and November 2008 statements that such disorders are related to the Veteran's military service, there is no rationale for such conclusory statements.  See Nieves-Rodriguez, supra; Stefl, supra.  It is unclear as to how the examiner arrived at such conclusions.  There is no indication that the examiner accounted for the fact that there were no complaints of or treatment for any psychiatric symptomatology during the Veteran's active military service from January 1962 to September 1965, or that the Veteran did not start experiencing psychiatric symptomatology until many years post service.  As such, these statements/opinions are accorded little probative weight.  

As indicated above, in  the report of a March 2008 mental health assessment, the examiner determined that the Veteran's depression was more likely caused by other factors to include worsening physical pain, problems in his marriage, cessation from alcohol, financial problems, and impending retirement.  For reasons stated, the Board accepts the March 2008 mental health assessment findings as probative of the medical nexus question with regard to the etiology of the Veteran's depression and anxiety.  Id.

The Board further notes that, although VA has not obtained a compensation and pension  VA examination for the express purpose of obtaining a medical opinion to addressing the etiology of the Veteran's psychiatric disability, the Board finds that the March 2008 VA mental health assessment and opinion is sufficient and s consistent with the evidence of record.  Hence, on these facts, no further examination and/or opinion is required. 

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current disability (depression and anxiety), but there is nothing to indicate that such disability may be associated with an event, injury, or disease in service, aside from the Veteran's assertions.  As previously discussed, the service treatment records are silent with respect to any psychiatric problems or symptoms in service.  The Veteran also does not contend that he experienced any symptoms related to this disability during service or for many years after service.  

Additionally, there is no competent medical or other competent evidence that even suggests that the current psychiatric disorder is in any way related to service.  As previously discussed, a March 2008 mental health assessment report indicated that the depression and anxiety are related to other personal factors.  In the absence of evidence of an in-service disease, injury, or event, a remand of the above-referenced claim for a VA compensation and pension examination or to obtain an opinion as to the etiology of the Veteran's claimed psychiatric disorder would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility. In other words, any medical opinion which provided a nexus between the Veteran's psychiatric disability and his service would necessarily be based solely on the Veteran's assertions regarding any claimed in service psychiatric symptomatology advanced in support of this claim.  The Board points out that a medical opinion premised on an unsubstantiated history has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swan v. Brown, 5 Vet. App. 229, 233 (1993). 

Simply stated, arranging for the Veteran to undergo an official VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2014).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of the Veteran's psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

In addition to the medical evidence discussed above, in evaluating his claim, the  Board has considered the Veteran's own assertions that he has an acquired psychiatric disorder, to include PTSD, that is related to service.  However, such evidence provides no persuasive support for the claim.

The Veteran, as layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  However, a lay person without appropriate medical training and experience simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Here, the pertinent questions at issue here-whether  the Veteran meets the diagnostic criteria for PTSD, and whether depression or anxiety is etiologically related to service-are complex medical matters beyond the realm of a layman's competence.  Specifically, the diagnosis and etiology of a psychiatric disorder requires the administration and interpretation of psychological testing, knowledge of the psyche, and the way trauma affects psychological functioning.  A diagnosis of PTSD, in particular, must conform to the diagnostic criteria of the DSM IV.  See 38 C.F.R. § 4.125.  Likewise, an opinion as to the etiology of the Veteran's depression or anxiety requires medical expertise the Veteran is not shown to possess.  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the competent, probative opinion of record addressing the matters on which this claim turns, on the basis of his lay assertions, alone.

For all the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against necessary requirements to establish service connection in this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.

Service connection for a psychiatric disability, to include PTSD, depression and anxiety is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for a higher, extra-schedular rating for left ear hearing loss prior to January 11, 2005 is warranted, even though such will, regrettably, further delay an appellant decision on this matter.

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."

For this claim, in the November 2011 remand, the Board directed development and adjudication  Prior to the adjudication of the matter, the AOJ was directed to afford the Veteran a VA audiological evaluation.  The examiner was to fully describe the functional effects of the Veteran's left ear hearing loss on his daily activities and employment, for the period prior to January 11 2005.  The Veteran was examined in August 2013 and the examiner provided comment with regards to the present bilateral hearing loss disability;. , however, she did not specifically address functional effects of the Veteran's left ear hearing loss prior to January 11, 2005.  

Further, in the subsequent October 2014 supplemental statement of the case (SSOC), the AOJ did not consider an extra-schedular rating for the left ear for the period prior to January 11, 2005, as specifically directed.  

Thus, the Board finds an addendum opinion, to include discussion of functional effects associated with the left ear hearing loss for the period prior to January 11, 2005 is necessary.  Further, as noted, as the most recent SSOC did not include this issue, the matter must again be remanded in order for the AOJ to adjudicate and issue an SSOC in this matter.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the August 2013 VA audiological evaluation for an addendum opinion.  

Considering the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's left ear hearing loss on his daily activities and employment, for the period from  the January 30, 2002 (one year prior to the filing of the claim for increase) to January 11 2005.

Complete, clearly-stated rationale for the conclusions reached must be provided.

2.  After accomplishing the above, and any additional action deemed warranted, adjudicate the claim for an increased, extra-schedular rating for left ear hearing loss, prior to January 11, 2005, in light of all pertinent evidence and legal authority (38 C.F.R. § 3.321(b)(1)).

3.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




							(CONTINUED ON NEXT PAGE)


(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


